Citation Nr: 1700939	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-32 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a hematological disability, to include myelofibrosis and anemia.  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1959 to February 1980, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran primarily served as an aircraft mechanic during his active duty in the Air Force.  He alleges that his current myelofibrosis results from herbicide exposure during his service in Vietnam.  He also alleges that his current myelofibrosis is a result of radiation exposure from cleaning aircraft that were involved in atmospheric nuclear testing.  Regarding the herbicide-related assertion, the Board notes that the Veteran served in Vietnam during the Vietnam era and is thus presumed to have been exposed to herbicides.  He also served as a mechanic at Korat Airbase in Thailand during the Vietnam era, duty that likely involved service near the perimeter of the base where herbicides were known to have been sprayed.  Consequently, he is also shown to have been exposed to herbicides during this duty on a facts found basis.  See e.g. http://www.publichealth.va.gov/exposures/agentorange/locations/thailand.asp.   

Myelofibrosis is not a disease for which service connection may be granted on a presumptive basis as due to herbicide exposure.  38 C.F.R. § 3.309(e).  However, VA must still consider whether service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In September 2012, the Veteran was provided with a VA examination apparently to determine the likelihood that his current hematological disability, including myelofibrosis, is related to herbicide exposure during service.  However, although the Veteran was provided with the examination, the examiner did not render any nexus opinion.  Accordingly, a remand is required so that such an opinion may be rendered.  See e.g. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the radiation-related assertion, the Veteran's personnel records show that he was serving at Nellis Air Force Base (AFB) in Nevada in July 1962.  At this time, atmospheric nuclear testing was being conducted at a Nevada test site that was not too far away from the airbase.  See e.g. Defense Threat Reduction Agency (DTRA) Factsheet, Operation Dominic II, found at http://www.dtra.mil/Portals/61/Documents/NTPR/1-Fact_Sheets/24_DOMINIC_II.pdf.  Also, while there is no indication that planes from Nellis AFB participated in this testing, planes from the 4520th Combat Crew Training Wing, Tactical Air Command did provide support services for the testing at Nellis AFB.  Id.  Additionally, the Veteran has been diagnosed with myelofibrosis, which is a form of leukemia and thus, a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  Consequently, as he has contended that this disease is a result of exposure to ionizing radiation, under the controlling regulations, further development, which at least includes an ionizing radiation dose assessment is required prior to final adjudication of this claim.  See 38 C.F.R. § 3.311(a).  Thus, the instant claim must also be remanded to obtain this dose estimate.  (The Board notes that the evidence of record does not provide a basis for further development to determine whether the Veteran engaged in a "radiation risk activity" under 38 C.F.R. § 3.309(d)(3) as even assuming that his report of washing off planes at Nellis is accurate, none of the planes from Nellis directly participated in the Operation Dominic II testing.  Rather, at most, these planes provided support services for the tests.  Accordingly, the Veteran's role of washing these planes would only constitute support of these support services, participation that by its nature was too remote to qualify as "radiation risk activity."  See 38 C.F.R. § 3.309(d)(3)(ii)(A), (d)(iv)(A).  

Prior to arranging for the further development described above, the AOJ should ask the Veteran to identify all recent sources of treatment or evaluation he has received for hematological disability, to include myelofibrosis and anemia, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the veteran to identify all sources of treatment or evaluation he has received for hematological disability, including myelofibrosis and anemia since July 2011, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

2.  Request a dose estimate from the appropriate office of the Department of Defense for the Veteran's alleged exposure to radiation while stationed at Nellis Air Force Base (AFB) during Operation Dominic II atmospheric testing, which took place in July 1962.  Provide the office with copies of the service personnel records potentially pertinent to the alleged radiation exposure.  These records should specifically include the Veteran's chronological listing of service, indicating that he was serving at Nellis AFB with the "4528 Orgn Maintenance Squadron" as an aircraft mechanic during July 1962 when operation Dominic II took place (i.e. the Veteran served at Nellis AFB from May 1961 to February 1963).  Also, include the Veteran's October 2013 notice of disagreement, essentially alleging that he was exposed to radiation from washing jets that flew through the radiation cloud during the atmospheric testing performed in Operation Dominic II.

3.  If, and only if, the dose estimate indicates that the Veteran was exposed to some level of ionizing radiation due to his caring for planes while stationed at Nellis AFB during Operation Dominic II, his claim should be forwarded to the Under Secretary for benefits for all appropriate consideration according to 38 C.F.R. § 3.311(c).

4.  Arrange for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any current hematological disability, including myelofibrosis and anemia.  

The examiner should assume that the Veteran was exposed to some level of herbicides in Vietnam (based on the legal presumption) and also while stationed at an air force base in Thailand from June 1966 to June 1967 (based on facts found by the Board).  

The Veteran's claims file, including the post-service medical records (with particular attention to all hematological findings from 2011 to the present) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

The examiner should then assign all appropriate, current hematological diagnoses.  

Then, for each hematological condition diagnosed, the examiner should provide an opinion whether such disability is at least as likely as not (i.e. a 50 percent chance or greater) related to the Veteran's herbicide exposure in Vietnam and Thailand during service 
In addition, even if myelofibrosis is not currently diagnosed, the examiner should provide an opinion whether this disease, shown earlier in the appeal period, is at least as likely as not (i.e. a 50 percent chance or greater) related to the Veteran's herbicide exposure during service in Vietnam and Thailand. 

The examiner should explain the rationale for all opinions provided.  

5.  Review the VA examination report and the other development action requested by the Board to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

6.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


